Citation Nr: 1034047	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-43 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment 
from the Filipino Veterans Equity Compensation (FVEC) fund.  


REPRESENTATION

Appellant represented by:	Jose A. Duerme


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 RO decision that determined that the 
appellant had no legal entitlement to a one-time payment from the 
FVEC fund.  In April 2010, the appellant testified at a Travel 
Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The RO received the appellant's claim for a one-time payment from 
the FVEC fund in March 2009.  In a May 2009 decision, the 
appellant's claim for a one-time payment from the FVEC fund was 
denied on the basis that the National Personnel Records Center 
(NPRC) found that he had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  

The Board observes that previously in September 1985, the RO 
requested verification of the appellant's service from the NPRC.  
The RO indicated that the appellant's branch of service was the 
Army and that he had served from September 6, 1942, to February 
19, 1946.  The RO noted that the appellant's last grade, rate, or 
rank organization was as a private with the 5th Replacement 
Company, 4th Replacement Battalion, APO 75.  The RO spelled the 
appellant's first name as "[redacted]".  In a March 1986 
response, the NPRC reported that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  

The Board notes, however, that since the March 1986 response from 
the NPRC, the appellant has provided additional information and 
documents for the express purpose of supporting his assertion 
that he had service with the United States Armed Forces during 
World War II.  For example, a July 2005 statement from D. F. 
Dulay, M.D., reported that he had been a physician since 1938.  
He stated that when the appellant was a member of the Western 
Luzon Guerilla Forces/USAFFE (U.S. Armed Forces, Far East), he 
was one of the patients evacuated to his clinic and that he had 
sustained a shrapnel wounds to both lower legs, as well as 
suffering from malaria fever.  

Additionally, in his March 2009 claim, the appellant reported 
that he had recognized guerilla service from March 4, 1945, to 
February 13, 1946.  He stated that his unit was the 4th Military 
Police Company, Fil-American Irregular Troops.  

Further, the Board notes that all the documents of record list 
the appellant's first name as being spelled as "[redacted]".  The 
Board observes, however, that in his July 2009 notice of 
disagreement, the appellant reported that his first name was also 
spelled as "[redacted]".  The appellant also reported, 
apparently, that he served in the guerilla forces, Fil-American 
Irregular Troops, with the 6th Army, and the 3rd Replacement 
Batallion, Philippine Army, during the period from March 4, 1945, 
to February 13, 1946.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R. § 3.203(c) and the Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant (including relevant lay 
affidavits and documentary evidence) in support of a request for 
verification of service from the service department must be 
submitted to the service department for review.  Here, it appears 
that the appellant has submitted new evidence and argument.  
Consequently, another request for verification of service from 
the service department should be submitted.  

The Board observes, as noted above, that the appellant has 
reported that he had recognized guerilla service from March 4, 
1945, to February 13, 1946, and that his unit was the 4th 
Military Police Company, Fil-American Irregular Troops.  He has 
also reported that he served in the guerilla forces, Fil-American 
Irregular Troops, with the 6th Army, and the 3rd Replacement 
Batallion, Philippine Army, during the period from March 4, 1945, 
to February 13, 1946.  The Board notes that the March 1986 
response from the NPRC only addressed the appellant's alleged 
service with the Army from September 6, 1942, to February 19, 
1946, with his last grade, rate, or rank organization as a 
private with the 5th Replacement Company, 4th Replacement 
Battalion, APO 75.  The NPRC also did not address the spelling of 
the Veteran's first name as reported in the July 2009 notice of 
disagreement, or the July 2005 statement from Dr. Dulay alleging 
that the appellant had guerilla/USAFFE service.  As the 
additional statements and documentation submitted by the 
appellant have not been submitted to the NPRC in conjunction with 
a request for verification of appellant's service, such 
information should be forwarded to the service department for the 
purpose of attempting to verify his service.  See Capellan, 539 
F.3d at 1381-1382 (holding that the correct interpretation of the 
governing statutes and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a request 
for verification of service from the service department, and that 
VA is required to ensure consideration of all procurable and 
assembled data, including lay evidence, in connection with a 
request for verification of service from the service department).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Contact the National Personnel Records 
Center (NPRC) and make a new request for 
verification of the appellant's service.  
Provide NPRC copies of all relevant evidence 
(including lay and documentary evidence) 
regarding the appellant's claimed service.  
The evidence to be submitted to the NPRC 
should include the following: (1) a March 
2009 statement (claim) from the appellant 
that reported that he had recognized guerilla 
service from March 4, 1945, to February 13, 
1946, and that his unit was the 4th Military 
Police Company, Fil-American Irregular 
Troops; (2) a July 2005 statement from D. F. 
Dulay, M.D., which reported that he had been 
a physician since 1938, and that he treated 
the appellant for shrapnel wounds of both 
legs, as well as malaria fever, when he had 
guerilla/USAFFE service; (3) and the July 
2009 statement (notice of disagreement) from 
the appellant that his first name was also 
spelled as "[redacted]", and that he served 
in the guerilla forces, Fil-American 
Irregular Troops, with the 6th Army, and the 
3rd Replacement Batallion, Philippine Army, 
during the period from March 4, 1945, to 
February 13, 1946.  
 
2.  After receipt of NPRC's reply, and after 
any other development indicated by the state 
of the record, readjudicate the issue of 
whether the appellant has legal entitlement to 
a one-time payment from the FVEC fund.  If the 
benefit sought remains denied, the appellant 
should be provided a supplemental statement of 
the case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



